              IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION


ALLEN LEON PLEASANT,              §
        Movant,                   §
                                  §
v.                                §    No. 3:18-cv-1276-M (BT)
                                  §    No. 3:14-cr-0502-M (BT)
UNITED STATES OF                  §
AMERICA,                          §
        Respondent.               §


                                  ORDER

     On September 25, 2018, the Court entered Findings, Conclusions, and a

Recommendation that this case be dismissed because Movant failed to file an

amended petition as ordered by the Court. (ECF No. 8.) On October 10, 2018,

Movant filed his amended petition. The Court therefore VACATES its

September 25, 2018, Findings, Conclusions, and Recommendation.

     IT IS SO ORDERED.

     SIGNED October 15, 2018.


                            ___________________________
                            REBECCA RUTHERFORD
                            UNITED STATES MAGISTRATE JUDGE
